TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 30, 2014



                                     NO. 03-10-00682-CR


                            Nnamdi Royce Washington, Appellant

                                                v.

                                 The State of Texas, Appellee




             APPEAL FROM 426TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court on September 7,

2010. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the court’s judgment. Therefore, the Court affirms the trial court’s judgment.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.